110 F.3d 65
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Floyd Anthony NORFLEET, Defendant-Appellant.
No. 96-1900.
United States Court of Appeals, Sixth Circuit.
March 27, 1997.

Before:  KEITH, MERRITT, and COLE, Circuit Judges.

ORDER

1
Floyd Anthony Norfleet appeals his judgment of conviction and sentence.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Norfleet pleaded guilty to possession of cocaine with intent to distribute, in violation of 21 U.S.C. § 841, and aiding and abetting the same, in violation of 18 U.S.C. § 2.  The district court sentenced him to 87 months of imprisonment and four years of supervised release.


3
On appeal, Norfleet's counsel has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738 (1967).  Norfleet has not responded to his counsel's motion to withdraw.


4
Upon review, we have examined the record in this case, including the transcripts of Norfleet's plea and sentencing hearings, and conclude that no reversible error is apparent from the record.


5
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.